PER CURIAM.
We have for review by petition for writ of certiorari an order of the Industrial Relations Commission reversing a decision of a Judge of Industrial Claims on the ground, inter alia, that it was not entered within the 30-day period set forth in Section 440.-25(3)(b), Florida Statutes. The Commission’s order was filed on June 11, 1976.
Since the entry of the Commission’s order in the instant case, this Court has decided Scottie-Craft Boat Corp. v. Smith, 336 So.2d 1150 (Fla.1976); Miller v. Oolite Industries, Inc., 336 So.2d 1152 (Fla.1976); and Misal Industries v. Hartman, 339 So.2d 655 (Fla.1976). On the authority of those decisions, we now grant the petition for certiorari in this cause, quash the order of the Industrial Relations Commission, and remand to the Commission for reconsideration in light of our more recent decisions.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, SUNDBERG and HATCHETT, JJ., concur.